                                                                                    Case 5:17-cv-07076-SVK Document 160 Filed 02/12/20 Page 1 of 4




                                                                             1 ERIC D. CHAN (State Bar No. 253082)
                                                                               SANSAN LIN (State Bar No. 298994)
                                                                             2 HOOPER, LUNDY & BOOKMAN, P.C.
                                                                               1875 Century Park East, Suite 1600
                                                                             3 Los Angeles, California 90067-2517
                                                                               Telephone: (310) 551-8111
                                                                             4 Facsimile: (310) 551-8181
                                                                               E-Mail: echan@health-law.com
                                                                             5
                                                                               Attorneys for Salinas Valley Memorial
                                                                             6 Healthcare System

                                                                             7

                                                                             8                                   UNITED STATES DISTRICT COURT

                                                                             9                    NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION

                                                                            10

                                                                            11 SALINAS VALLEY MEMORIAL                             Case No. 17-cv-07076-SVK
HOOPER, LUNDY & BOOKMAN, P.C.


                                TEL: (310) 551-8111 • FAX: (310) 551-8181




                                                                               HEALTHCARE SYSTEM,
                                 LOS ANGELES, CALIFORNIA 90067-2517
                                 1875 CENTURY PARK EAST, SUITE 1600




                                                                            12                                                     JOINT STIPULATION FOR DISMISSAL
                                                                                         Plaintiff,                                WITH PREJUDICE AND [PROPOSED]
                                                                            13
                                                                                    vs.                                            ORDER
                                                                            14
                                                                               MONTEREY PENINSULA                                  Hon. Susan Van Keulen
                                                                            15 HORTICULTURE, INC. d/b/a/ ROCKET
                                                                               FARMS; MONTEREY PENINSULA                           Bench Trial:       July 27, 2020
                                                                            16 HORTICULTURE, INC. / STEVEN                         Jury Trial:        August 3, 2020
                                                                               ROBERTS ORIGINAL DESSERTS, LLC
                                                                            17 EMPLOYEE BENEFIT PLAN,

                                                                            18                     Defendants.

                                                                            19
                                                                               MONTEREY PENINSULA
                                                                            20 HORTICULTURE, INC.,

                                                                            21                    Third-Party Plaintiff,
                                                                            22               v.
                                                                            23 EMPLOYEE BENEFIT MANAGEMENT
                                                                               SERVICES, INC., CLAIMS DELEGATE
                                                                            24 SERVICES, LLC, ADVANCED MEDICAL
                                                                               PRICING SOLUTIONS, INC., ALLIANT
                                                                            25 INSURANCE SERVICES, INC.

                                                                            26                     Third-Party Defendants.
                                                                            27

                                                                            28
                                                                                                                                                               17-CV-07076-SVK
                                                                                                            JOINT STIPULATION FOR DISMISSAL WITH PREJUDICE
                                                                                 5922295.3
                                                                                    Case 5:17-cv-07076-SVK Document 160 Filed 02/12/20 Page 2 of 4




                                                                             1               WHEREAS, Plaintiff Salinas Valley Memorial Healthcare System (“SVMHS” or

                                                                             2 “Plaintiff”) and Defendants Monterey Peninsula Horticulture, Inc., the Monterey Peninsula

                                                                             3 Horticulture, Inc. / Steven Roberts Original Desserts, LLC, Employee Benefit Plan (the “Plan”)

                                                                             4 (together, “MPH” or “Defendants”) have entered into a settlement disposing of all claims asserted

                                                                             5 in Plaintiff’s First Amended Complaint following a mediation with a Court-appointed neutral, and

                                                                             6               WHEREAS, all parties agree to a stipulation for dismissal of Plaintiff’s First Amended

                                                                             7 Complaint, pursuant to the Parties’ settlement, and whereas, at the February 11, 2020 status

                                                                             8 conference, Judge van Keulen directed the parties to file said stipulation for dismissal;

                                                                             9               WHEREAS, Defendants do not intend by this stipulation to dismiss the Third Party

                                                                            10 Complaint that Defendants have filed against Third Party Defendants Alliant Insurance Services,

                                                                            11 Inc., Anasazi Medical Payment Solutions, Inc. dba Advanced Medical Pricing Solutions, and
HOOPER, LUNDY & BOOKMAN, P.C.


                                TEL: (310) 551-8111 • FAX: (310) 551-8181
                                 LOS ANGELES, CALIFORNIA 90067-2517
                                 1875 CENTURY PARK EAST, SUITE 1600




                                                                            12 Claims Delegate Services, LLC (together, “Third Party Defendants”);

                                                                            13               NOW THEREFORE, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii) and

                                                                            14 Local Rule 7-12, the Parties, by and through their counsel, hereby stipulate that the First Amended

                                                                            15 Complaint be dismissed with prejudice, with this court retaining jurisdiction to enforce the terms

                                                                            16 of the settlement agreement between Plaintiff and Defendants, which shall be incorporated into

                                                                            17 such order of dismissal, as set forth below and consistent with Kokkonen v. Guardian Life

                                                                            18 Insurance Company of America, 511 U.S. 375, 380-81 (1994) and In re Valdez Fisheries

                                                                            19 Development Association, Inc., 439 F.3d 545, 549 (9th Cir. 2006).
                                                                            20 IT IS SO STIPULATED.

                                                                            21 Dated: February 11, 2020                        HOOPER, LUNDY & BOOKMAN, P.C.

                                                                            22

                                                                            23
                                                                                                                               By:                  /s/ Eric D. Chan
                                                                            24                                                                     ERIC D. CHAN
                                                                                                                               Attorneys for Plaintiff Salinas Valley Memorial
                                                                            25                                                 Healthcare System
                                                                            26

                                                                            27

                                                                            28
                                                                                                                                      2                                 17-CV-07076-SVK
                                                                                                            JOINT STIPULATION FOR DISMISSAL WITH PREJUDICE
                                                                                 5922295.3
                                                                                    Case 5:17-cv-07076-SVK Document 160 Filed 02/12/20 Page 3 of 4




                                                                             1 Dated: February 11, 2020                          KENNADAY LEAVITT OWENSBY PC

                                                                             2

                                                                             3
                                                                                                                                 By:           /s/ Curtis S. Leavitt
                                                                             4                                                                     CURTIS S. LEAVITT
                                                                                                                                 Attorneys for Defendants Monterey Peninsula
                                                                             5                                                   Horticulture, Inc. dba Rocket Farms; Monterey
                                                                                                                                 Peninsula Horticulture, Inc./Steven Roberts Original
                                                                             6
                                                                                                                                 Desserts, LLC; Employee Benefit Plan
                                                                             7 Dated: February 11, 2020

                                                                             8
                                                                                                                                 By:           /s/ Anton C. Gerschler
                                                                             9
                                                                                                                                                 ANTON C. GERSCHLER
                                                                            10                                                   Attorneys for Third-Party Defendant, Alliant Insurance
                                                                                                                                 Services, Inc.
                                                                            11
HOOPER, LUNDY & BOOKMAN, P.C.


                                TEL: (310) 551-8111 • FAX: (310) 551-8181
                                 LOS ANGELES, CALIFORNIA 90067-2517
                                 1875 CENTURY PARK EAST, SUITE 1600




                                                                            12 Dated: February 11, 2020                          MURCHISON & CUMMING, LLP
                                                                            13

                                                                            14
                                                                                                                                 By:          /s/ Heidi C. Quan
                                                                            15                                                                EDMUND G. FARRELL III
                                                                                                                                                    HEIDI C. QUAN
                                                                            16                                                                       JEAN F. TENG
                                                                            17                                                   Attorneys for Third Party Defendants, Anasazi Medical
                                                                                                                                 Payment Solutions, Inc. dba Advanced Medical Pricing
                                                                            18                                                   Solutions and Claims Delegate Services, LLC

                                                                            19
                                                                                             Filer’s attestation: Eric D. Chan hereby attests, pursuant to Local Rule 5-1(i)(3), that
                                                                            20
                                                                                 concurrence in the filing of this document has been obtained from each of its signatories.
                                                                            21

                                                                            22

                                                                            23

                                                                            24

                                                                            25

                                                                            26

                                                                            27

                                                                            28
                                                                                                                                        3                                  17-CV-07076-SVK
                                                                                                             JOINT STIPULATION FOR DISMISSAL WITH PREJUDICE
                                                                                 5922295.3
                                                                                    Case 5:17-cv-07076-SVK Document 160 Filed 02/12/20 Page 4 of 4




                                                                             1                                             [PROPOSED] ORDER

                                                                             2
                                                                                             Pursuant to the stipulation of the parties above, Federal Rule of Civil Procedure
                                                                             3
                                                                                 41(a)(1)(A)(ii), and Local Rule 7-12, IT IS HEREBY ORDERED THAT Plaintiff’s First
                                                                             4
                                                                                 Amended Complaint is dismissed with prejudice, and that this Court retains jurisdiction to enforce
                                                                             5
                                                                                 the terms of the settlement agreement between Plaintiff and Defendants, the full terms of which
                                                                             6
                                                                                 are expressly incorporated herein by reference, consistent with Kokkonen v. Guardian Life
                                                                             7
                                                                                 Insurance Company of America, 511 U.S. 375, 380-81 (1994) and In re Valdez Fisheries
                                                                             8
                                                                                 Development Association, Inc., 439 F.3d 545, 549 (9th Cir. 2006).
                                                                             9

                                                                            10
                                                                                        February 12
                                                                                 DATED: _______________, 2020
                                                                            11
HOOPER, LUNDY & BOOKMAN, P.C.


                                TEL: (310) 551-8111 • FAX: (310) 551-8181
                                 LOS ANGELES, CALIFORNIA 90067-2517
                                 1875 CENTURY PARK EAST, SUITE 1600




                                                                            12

                                                                            13                                                     Honorable Susan Van Keulen
                                                                            14

                                                                            15

                                                                            16

                                                                            17

                                                                            18

                                                                            19
                                                                            20

                                                                            21

                                                                            22

                                                                            23

                                                                            24

                                                                            25

                                                                            26

                                                                            27

                                                                            28
                                                                                                                                       4                                  17-CV-07076-SVK
                                                                                                             JOINT STIPULATION FOR DISMISSAL WITH PREJUDICE
                                                                                 5922295.3
